IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-72,712-03


                        IN RE LEONARD FARRELL WILLIS, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. 15CR1465-83-1 IN THE 405TH DISTRICT COURT
                          FROM GALVESTON COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus and

an amended application for a writ of habeas corpus in Galveston County and his applications have

not been properly forwarded to this Court.

       Respondent, the District Clerk of Galveston County, shall forward Relator’s habeas

applications to this Court, respond that Relator has not filed a habeas application in Galveston

County, or forward a copy of an order designating issues together with correspondence documenting

the date(s) the State received Relator’s habeas applications. See TEX . CODE CRIM . PROC. art. 11.07,

§ 3(c) and (d); TEX . R. APP. P. 73.4(b)(5). This motion for leave to file will be held. Respondent
                                                                               2

shall comply with this order within thirty days from the date of this order.



Filed: May 12, 2021
Do not publish